DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 September 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US 6,670,689 in view of Lim et al. US 6,953,734.
Regarding claim 1, Oh et al. Fig. 3E discloses a semiconductor isolation structure, comprising: 
a substrate 100 having a first trench 106b in a first region of the substrate and a second trench 106a in a second region of the substrate; 
a filling layer 120b, 120a in the first trench and the second trench; 
a liner layer 108 on sidewalls and bottoms of the first trench and the second trench; 
a fixed negative charge layer 110,116 (e.g. nitride layer) between the filling layer 120 and the liner layer 108 in the first trench 106a and the second trench 106b; and 
a fixed positive charge layer 114 (e.g. oxide layer) located between the fixed negative charge layer 116 and the liner layer 108 in the first trench 106b, 
wherein the liner layer 108, the fixed positive charge layer 114, the fixed negative charge layer 110, 116 and the filling layer 120b in the first trench 106b form a first isolation structure; and 
the liner layer 108, the fixed negative charge layer 116 and the filling layer 120a in the second trench 106a form a second isolation structure.  
Oh et al. does not disclose wherein a top surface of the fixed negative charge layer in the first trench is higher than a top surface of the fixed positive charge layer.
Lim et al. Fig. 5D teaches an isolation structure that includes a nitrided layer 420 in a trench with a top surface higher than the top surface of the oxide layer 418.

Regarding claim 2, Oh et al. in view of Lim et al. teaches the semiconductor isolation structure of claim 1. Oh et al. further teaches wherein the first region 102b, A4 comprises a P-type metal oxide semiconductor region, and the second region 102a, A3 comprises an N-type metal oxide semiconductor region col. 6, line 52-col. 7, line 17.  
Regarding claim 3, Oh et al. in view of Lim et al. teaches the semiconductor isolation structure of claim 2. Oh et al. further teaches wherein the liner layer 108 comprises a silicon oxide layer col. 5, lines 36-41, the fixed negative charge layer 110,116 includes a fixed negative charge silicon nitride layer col. 6, lines 4-20 (e.g. 110 and 116 are relief layers formed of silicon nitride), and the fixed positive charge layer 114 includes a fixed positive charge silicon oxide layer col. 6, line 9.  
Regarding claim 4, Oh et al. in view of Lim et al. teaches the semiconductor isolation structure of claim 1. Oh et al. further teaches wherein the second trench 102a is free of the fixed positive charge layer 114 therein.  
Regarding claim 6, Oh et al. in view of Lim et al. teaches the semiconductor isolation structure of claim 1. Oh et al. further teaches wherein a distance between the fixed negative charge layer 116 in the first trench 106b and a sidewall of the first trench 106b is greater than a distance between the fixed negative charge layer 110, 116 in the second trench 102a and a sidewall of the second trench 102a.  
claim 7, Oh et al. in view of Lim et al. teaches the semiconductor isolation structure of claim 1. Oh et al. further teaches wherein in the first trench 106b, a top surface of the fixed positive charge layer 114 is lower (e.g. slopes down) than a top surface of the liner layer 108.
Regarding claim 13, Oh et al. in view of Lim et al. teaches the semiconductor isolation structure of claim 1. Oh et al. Fig. 3E further teaches wherein the top surface of the fixed positive charge layer 114 is level with a top surface of the fixed negative charge layer 116 in the second trench.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. and Lim et al. as applied to claim 2 above, and further in view of Huang et al. US 2018/0366323.
Regarding claim 5, Oh et al. in view of Lim et al. teaches the semiconductor isolation structure of claim 2. Oh et al. teaches wherein the first region and the second region are peripheral circuit regions col. 6, line 52-col. 7, line 17. The combined references do not disclose a third isolation structure located in a memory cell region of the substrate, the third isolation structure comprises the liner layer and free of the fixed positive charge layer, the fixed negative charge layer and the filling layer therein.  
Huang et al. Fig. 5 teaches a third isolation structure located in a memory cell region A1 of a substrate 110 comprising only a liner layer 1 therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oh et al. and Lim et al. with a third isolation structure located in the memory cell region of the substrate comprising only a liner layer therein as suggested by Huang .

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record neither anticipates nor renders obvious claim 12. The semiconductor isolation structure of claim 1, wherein the top surface of the fixed negative charge layer in the first trench is higher than a top surface of the fixed negative charge layer in the second trench. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898